Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 9/21/2021, in addition to Applicant’s remarks (see pages 2-6) and further search.  Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 5, 9, 13, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receive a measurement request sent by a node in a second basic service set BSS2, wherein one or more first service periods SP1 are allocated in the BSS1, one or more second service periods SP2 are allocated in the BSS2, and the measurement request is used to request to measure the one or more second service periods SP2; and receive a measurement report of the second node in the BSS2, wherein the measurement report is a report of measuring the one or more first service periods SP1, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

	Per claim 9, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receive a spatial reuse request sent by a node in a second basic service set BSS2, wherein one or more first service periods SP1 are allocated in the BSS1, one or more second service periods SP2 are allocated in the BSS2, the spatial reuse request comprises information about the one or more second service periods SP2 and/or information about the one or more first service periods SP1, the information about the SP2 comprises spatial reuse status information of the SP2, and spatial reuse status information of an SP is used to indicate a spatial reuse status of the SP, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 13, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations send a spatial reuse request to a node in a first basic service set BSS1, wherein one or more first service periods SP1 are allocated in the BSS1, one or more second service periods SP2 are allocated in the BSS2, the spatial reuse request comprises information about the one or more second service periods SP2 and/or information about the one or more first service periods SP1, the information about the SP2 comprises spatial reuse status information of the SP2, spatial reuse status information of an SP is used to indicate a spatial reuse status of the SP, and the spatial reuse request is used to request to perform spatial reuse of the one or more first service periods SP1 and the one or more second service periods SP2, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-4, 6-8, 10-12, 14, 15 are allowable based on their dependency on claims 1, 5, 9, 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645